Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-47 are pending in the current application.
The drawings submitted on 6/20/2019 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on 8 March 2022.
The application has been amended as follows: 
In the specification:  
Replace all occurrences of “camera 38” with “camera 40” 
Replace all occurrences of “pole 40” with “pole 38”
Page 21, Line 26: change “110” to “114”
In the claims:  
Cancel claims: 24-47
Replace claims 1-23 with the following claims:
1. A subsea assistance system for saturation divers, the system comprising:

a UUV; 

items of ancillary electrical equipment that are connected or subsea-connectable to the UUV, those items comprising:

at least one hand-portable subsea tablet arranged to display to a diver, subsea, an image corresponding to image data communicated to a display of the tablet from the UUV, wherein the tablet is diver-transportable away from the UUV to a subsea location remote from the UUV while remaining connected to the UUV by a display data link implemented by a first cable extendable from the UUV, which cable also conveys electrical power to the tablet; 
and 
at least one subsea camera arranged to capture image data, subsea, for communication to the UUV, wherein the camera is diver-transportable away from the UUV and from the tablet to a subsea location remote from the UUV while remaining connected to the UUV via a camera data link implemented by a second cable extendable from the UUV, which cable also conveys electrical power to the camera; 
and/or 
at least one subsea electrical tool that is connected or connectable to at least one wet-mateable electrical connector of the UUV via a third cable for conveying electrical power to the tool, wherein the tool is diver-transportable away from the UUV and from the tablet to a subsea location remote from the UUV while remaining connected to the UUV via the third cable; 

wherein the UUV comprises a communication device arranged to convey, via audio communication, instructions for using the camera and/or the tool from a diver holding the tablet to another diver holding the camera and/or the tool.

2. The system of Claim 1, wherein the tablet comprises a locating device that is capable of determining a subsea location of the tablet.

3. The system of Claim 2, further comprising a navigation system that is responsive to the location of the tablet and that is arranged to display corresponding navigation information on the tablet.

4. The system of Claim 2, further comprising a memory storing data that characterizes a subsea worksite, wherein the system is arranged to retrieve stored image data from the memory corresponding to the location and a subsea heading of the tablet when in the worksite and to display on the tablet an image corresponding to that stored image data.

5. The system of Claim 1, further comprising:  
an augmented reality engine for overlaying augmented reality images onto an image displayed on the display; and/or
a live sketch engine for overlaying live sketch images onto an image displayed on the display; and/or
an image enhancement engine for enhancing image data captured by the camera before displaying a corresponding image on the display.

6. The system of Claim 1, wherein the UUV is arranged to process data signals incoming from surface support and to separate those signals into UUV control signals and data signals for transmission to the ancillary equipment.

7. The system of Claim 1, wherein the UUV has a data link to surface support and is arranged to convey to the display image data communicated along the data link from the surface support. 

8. The system of Claim 1, wherein at least one connector  is protected by a protective device that is arranged to trip a circuit breaker in 20ms or less.

9. The system of Claim 8, wherein the or each connector protected by the protective device is supplied by a power circuit capable of operating at a voltage of up to 250V DC or 220V AC.

10. The system of Claim 1, wherein the UUV comprises a skid to which at least one of said items of ancillary equipment is connected or is subsea-connectable.

11. The system of Claim 1, wherein the UUV comprises at least one onboard stowage space for at least one of said items of ancillary equipment.

12. The system of Claim 1, further comprising a bidirectional diver-to-surface audio communication system routed through the UUV.

13. A method of supporting saturation diver operations, the method comprising:

flying a UUV to a subsea worksite, the UUV carrying at least one subsea display to the worksite;

carrying, by a first diver, the subsea display away from the UUV to a subsea location remote from the UUV while the subsea display maintains image data communication with the UUV;

communicating image data from the UUV to the first diver at the worksite who views the subsea display that is connected to the UUV by a data link;

the method further comprising:

capturing, by a second diver, image data at the worksite using a camera at a subsea location remote from the UUV while maintaining image data communication between the camera and the UUV; and/or

operating, by the second diver, a subsea electrical tool at a subsea location remote from the UUV while maintaining electrical connection between the electrical tool and the UUV;

and wherein the method further comprises conveying, by the first diver, instructions for using the camera and/or electrical tool, to the second diver.

14. The method of Claim 13, wherein the first diver carries and views the subsea display as a hand-portable subsea tablet.

15. The method of Claim 13, further comprising displaying navigation information to the first diver on the subsea display corresponding to a subsea location of the subsea display.

16. The method of Claim 13, comprising determining a subsea heading of the subsea display.

17. The method of Claim 16, further comprising retrieving image data in accordance with the location and heading of the subsea display from a store of such data that characterizes the worksite, and displaying on the subsea display an image corresponding to the retrieved image data.

18. The method of Claim 13, comprising determining 3D orientation or movement of the subsea display.

19. The method of Claim 13, comprising:
 overlaying augmented reality images onto an image displayed on the subsea display; and/or
overlaying live sketch images onto an image displayed on the subsea display; and/or
enhancing the captured image data before displaying a corresponding image on the subsea display.

20. The method of Claim 13, comprising integrating image data captured at the worksite with image data received from surface support.



22. The method of Claim 21, wherein the UUV processes data signals incoming from surface support and separates those signals into UUV control signals and image data signals for transmission to the or each subsea display.

23. The method of Claim 13, wherein a diver connects the subsea display, the camera and/or the subsea electrical tool to the UUV when underwater via a wet-mateable electric connector.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest the combination of distinguishing features recited in the independent claims and such combination would not be obvious without the benefit of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617